--------------------------------------------------------------------------------

EXHIBIT 10.3
 
REGISTRATION AGREEMENT
 
THIS REGISTRATION AGREEMENT (this “Agreement”) dated as of May 17, 2012 is made
by and among (i) General Maritime Corporation, a Marshall Islands corporation
(the “Company”), (ii) OCM Marine Holdings TP, L.P., a Cayman Islands exempted
limited partnership, and OCM Marine Investments CTB, Ltd., a Cayman Islands
exempt company (together, “Oaktree”), (iii) each of the other Persons identified
as an “Other Shareholder” on the signature pages hereto (the “Other
Shareholder”), and (iv) each other Person who, at any time, acquires securities
of the Company and, with the consent of Oaktree, executes a counterpart of this
Agreement or otherwise agrees to be bound by this Agreement (collectively, with
Oaktree and the Other Shareholders, the “Shareholders”).
 
The Company and the Oaktree Funds are party to an Equity Purchase Agreement
dated December 15, 2011, as amended by the First Amendment thereto dated March
26, 2012 (as so amended, the “EPA”), pursuant to which the Oaktree Funds have
agreed to make an equity investment in the Company of up to $175 million (the
“Equity Investment”) through Oaktree.
 
Pursuant to the terms of the Company’s Second Amended Joint Plan of
Reorganization, dated April 19, 2012, (i) certain claims held by OCM Marine
Investments CTB, Ltd. were converted into common equity securities of the
Company (the “Conversion”), and (ii) the Oaktree Funds have made the Equity
Investment, and (iii) certain claims held by certain unsecured creditors of the
Company (other than Oaktree and its Affiliates) will be converted into Common
Stock and Warrants to purchase Common Stock of the Company.  Those recipients
described in clause (iii) of the foregoing sentence who receive at least 0.15%
of the outstanding Common Stock on a fully diluted basis (i.e., assuming for the
purpose of such calculation the exercise or conversion by such other Shareholder
and all other Persons of all outstanding warrants, options and other Equity
Securities exercisable or convertible into Common Stock of the Company) shall be
deemed to join this Agreement as an Other Shareholder concurrently with the
receipt of such Common Stock and Warrants.
 
In order to induce Oaktree, the Oaktree Funds and the Other Shareholders to
consummate the transactions contemplated by the EPA and the Conversion, the
Company has agreed to provide the registration rights set forth in this
Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:
 
1.             Demand Registrations.
 
(a)           Requests for Registration.  At any time and from time to time, the
holders of a majority of the Oaktree Registrable Securities may request
registration under the Securities Act of all or part of their Registrable
Securities on Form S-1 or any similar long-form registration (“Long-Form
Registrations”) or, if available, on Form S-3 (including pursuant to Rule 415
under the Securities Act) or any similar short-form registration (“Short-Form
Registrations”).  All registrations requested pursuant to this Section 1(a) are
referred to herein as “Demand Registrations.”  Each request for a Demand
Registration shall specify the approximate number of Registrable Securities
requested to be registered and the anticipated per share price range for such
offering.  Within five (5) days after receipt of any such request, the Company
shall give written notice of such requested registration to all other holders of
Registrable Securities and, subject to Section 1(d), will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein from such Persons within ten
(10) Business Days after the receipt of the Company’s notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Long-Form Registrations.  (i) The holders of a majority of the
Oaktree Registrable Securities shall be entitled to request an unlimited number
of Long-Form Registrations, in which the Company shall pay all Registration
Expenses (as defined below in Section 5).  All Long-Form Registrations shall be
underwritten registrations, unless otherwise agreed to by the holders of a
majority of the Oaktree Registrable Securities included in such registration.
 
(c)           Short-Form Registrations.  (i) In addition to the Long-Form
Registrations provided pursuant to Section 1(b), the holders of a majority of
the Oaktree Registrable Securities shall be entitled to request an unlimited
number of Short-Form Registrations, in which the Company shall pay all
Registration Expenses.  Demand Registrations will be Short-Form Registrations
whenever the Company is permitted to use any applicable short form.  After the
Company has become subject to the reporting requirements of the Securities
Exchange Act, the Company shall use its best efforts to make Short-Form
Registrations on Form S-3 available for the sale of Registrable Securities.  All
Short-Form Registrations shall be underwritten registrations, unless otherwise
agreed to by the holders of a majority of the Oaktree Registrable Securities
included in such registration.  If the Company, pursuant to the request of the
holder(s) of a majority of the Oaktree Registrable Securities, is qualified to
and has filed with the Securities and Exchange Commission a registration
statement under the Securities Act on Form S-3 pursuant to Rule 415 under the
Securities Act (the “Required Registration”), then the Company shall use
reasonable best efforts to cause the Required Registration to be declared
effective under the Securities Act as soon as practicable after filing, and,
once effective, the Company shall cause such Required Registration to remain
effective until the date on which all Oaktree Registrable Securities included in
such registration have been sold pursuant to the Required Registration.
 
(d)           Priority on Demand Registrations.  The Company shall not include
in any Demand Registration any securities which are not Registrable Securities
without the prior written consent of the holders of a majority of the Oaktree
Registrable Securities included in such registration.  If a Demand Registration
is an underwritten offering and the managing underwriters advise the Company in
writing that, in their opinion, the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within the price range
acceptable to the holders of a majority of the Oaktree Registrable Securities
initially requesting such registration, the Company will include in such
registration, (i) first, the Registrable Securities requested to be included in
such registration that, in the opinion of such underwriters, can be sold in an
orderly manner within such price range, pro rata among the respective holders
thereof on the basis of the number of Registrable Securities owned by each such
holder, and (ii) second, other securities requested (and permitted) to be
included in such registration, if any, that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Restrictions on Demand Registrations.  The Company shall not be
obligated to effect any Long Form Registration within 90 days after the
effective date of a previous Long Form Registration or a previous registration
in which holders of Registrable Securities were given piggyback rights pursuant
to Section 2 and in which there was no reduction in the number of Registrable
Securities requested to be included.  The Company may postpone for up to six (6)
months the filing or the effectiveness of a registration statement for a Demand
Registration if the Company and the holders of a majority of the Oaktree
Registrable Securities agree that such Demand Registration would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Company or any of its Subsidiaries to acquire financing, engage in any
acquisition of assets (other than in the ordinary course of business) or engage
in any merger, consolidation, tender offer, reorganization or similar
transaction; provided that, in such event, the Company shall pay all
Registration Expenses in connection with such registration.  The Company may
delay a Demand Registration hereunder only once in any twelve-month period.
 
(f)           Selection of Underwriters
 
.  The holders of a majority of the Oaktree Registrable Securities included in
any Demand Registration, shall have the right to select the investment banker(s)
and managing underwriter(s) to administer the offering.
 
2.             Piggyback Registrations.
 
(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its equity securities (including any proposed registration of the Company’s
securities by any third party) under the Securities Act (other than (i) pursuant
to a Demand Registration, which is governed by Section 1, (ii) pursuant to a
registration on Form S-4 or S-8 or any successor or similar forms, or (iii) in
connection with the Company’s initial public offering of equity securities),
whether or not for sale for its own account, and the registration form to be
used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to all holders of
Registrable Securities holding at least 0.15% of the outstanding Common Stock of
the Company on a fully diluted basis of its intention to effect such a
registration and, subject to Section 2(c) and Section 2(d), will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein from such Persons within ten
(10) Business Days after the receipt of the Company’s notice.
 
(b)           Piggyback Expenses.  The Registration Expenses of the holders of
such Registrable Securities shall be paid by the Company in all Piggyback
Registrations.
 
(c)           Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold in an orderly manner in such offering within a price range
acceptable to the Company, then the Company shall include in such registration
(i) first, the securities the Company proposes to sell that, in the opinion of
such underwriters, can be sold in an orderly manner within such price range,
(ii) second, the Registrable Securities requested to be included in such
registration, if any, that, in the opinion of such underwriters, can be sold in
an orderly manner within such price range, pro rata among the respective holders
thereof on the basis of the number of Registrable Securities owned by each such
holder, and (iii) third, other securities requested (and permitted) to be
included in such registration, if any, that, in the opinion of such
underwriters, can be sold in an orderly manner within such price range, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Priority on Secondary Registrations.  If  a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities other than holders of Registrable Securities (it being understood
that secondary registrations on behalf of holders of Oaktree Registrable
Securities are addressed in Section 1 rather than this Section 2(d)), and the
managing underwriters advise the Company in writing that, in their opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the holders of a majority of the securities initially
requested to be included in such registration, then the Company shall include in
such registration (i) first, the securities requested to be included therein by
the holders requesting such registration and the Registrable Securities
requested to be included in such registration pursuant to this Section 2, in
each case that, in the opinion of such underwriters, can be sold in an orderly
manner within such price range, pro rata among the holders of such securities
and the holders of such Registrable Securities on the basis of the number of
securities owned by each such holder, and (ii) second, other securities
requested (and permitted) to be included in such registration, if any, that, in
the opinion of such underwriters, can be sold in an orderly manner within such
price range, pro rata among the holders of such securities on the basis of the
number of such securities owned by each such holder.
 
(e)           Other Registrations.  If the Company has previously filed a
registration statement with respect to Registrable Securities pursuant to
Section 1 or pursuant to this Section 2, and if such previous registration has
not been withdrawn or abandoned, then, unless such previous registration
statement is a Required Registration, the Company shall not file or cause to be
effected any other registration of any of its equity securities or securities
convertible or exchangeable into or exercisable for its equity securities under
the Securities Act (except on Form S-4 or S-8 or any successor form), whether on
its own behalf or at the request of any holder or holders of such securities,
until a period of at least six (6) months has elapsed from the effective date of
such previous registration.
 
3.             Holdback Agreements.
 
(a)           Each holder of Registrable Securities agrees that in connection
with the Company’s initial public offering and any Demand Registration or
Piggyback Registration that is an underwritten public offering of the Company’s
equity securities, he, she or it shall not (i) offer, sell, contract to sell,
pledge or otherwise dispose of (including sales pursuant to Rule 144), directly
or indirectly, any equity securities of the Company (“Securities”) (including
Securities which may be deemed to be owned beneficially by such holder in
accordance with the rules and regulations of the Securities and Exchange
Commission), or any securities, options, or rights convertible into or
exchangeable or exercisable for Securities (“Other Securities”), (ii) enter into
a transaction which would have the same effect as described in clause (i) of
this Section 3(a), (iii) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences or ownership of
any Securities or Other Securities, whether such transaction is to be settled by
delivery of such Securities, Other Securities, in cash or otherwise, or (iv)
publicly disclose the intention to enter into any transaction described in (i),
(ii) or (iii) above, from the date on which the Company gives notice to the
holders of Registrable Securities that a preliminary prospectus has been
circulated for the underwritten public offering to the date that is (x) in the
case of the initial public offering, 180 days following the date of the final
prospectus for such initial public offering, or (y) in the case of any
other  underwritten public offering, 90 days (subject to any customary extension
requested by the underwriters) following the date of the final prospectus for
such public offering (or, in the case of clause (x) or (y), such shorter period
as the Board of Directors of the Company may determine in its sole discretion or
as may be agreed to by the underwriters designated as “book-runners” managing
such public offering) (such period, the “Holdback Period”). If (1) the Company
issues an earnings release or other material news or a material event relating
to the Company and its Subsidiaries occurs during the last 17 days of the
Holdback Period or (2) prior to the expiration of the Holdback Period, the
Company announces that it will release earnings results during the 16-day period
beginning upon the expiration of the Holdback Period, then to the extent
necessary for a managing or co-managing underwriter of a registered offering
required hereunder to comply with Financial Industry Regulatory Authority Rule
2711(f)(4), the Holdback Period shall be extended until 18 days after the
earnings release or the occurrence of the material news or event, as the case
may be (such period referred to herein as the “Holdback Extension”). The Company
may impose stop-transfer instructions with respect to its securities that are
subject to the foregoing restriction until the end of such period, including any
period of Holdback Extension.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           In connection with any underwritten public offering of the
Company’s equity securities, each holder of Registrable Securities agrees to
enter into any lockup or similar agreement requested by the underwriters
managing the registered public offering that the holder(s) of a majority of the
Oaktree Registrable Securities agree(s) to enter into, which shall provide that
if the holders of Oaktree Registrable Securities shall be released from the
obligations of that agreement, all other parties to similar agreements relating
to the Company’s equity securities shall be concurrently released.
 
(c)           The Company (i) agrees not to effect any Public Sale or
distribution of its Securities or any Other Securities during the seven (7) days
prior to and during the 180-day period (subject to any customary extension
requested by the underwriters) beginning on the effective date of any Demand
Registration or any underwritten Piggyback Registration (except as part of such
underwritten registration or pursuant to registrations on Form S-4 or S-8 or any
successor form) or, in the event of a Holdback Extension, for such longer period
until the end of such period of Holdback Extension, unless the underwriters
managing the registered public offering otherwise agree, and (ii) to the extent
not inconsistent with applicable law, except as otherwise permitted by the
holder(s) of a majority of the Oaktree Registrable Securities, shall cause each
holder of its Securities or any Other Securities purchased from the Company at
any time after the date of this Agreement (other than in a registered public
offering) to agree not to effect any Public Sale or distribution (including
sales pursuant to Rule 144) of any such securities during such period (as
extended by any Holdback Extension) except as part of such underwritten
registration, if otherwise permitted, unless the underwriters managing the
registered public offering otherwise agree.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision contained in this Agreement,
the Company shall not include in any underwritten Demand Registration or
underwritten Piggyback Registration any portion of Registrable Securities held
by any officers or employees of the Company or any of its Subsidiaries the
inclusion of which the underwriter of such Demand Registration or Piggyback
Registration, as the case may be, determines in its sole discretion is likely to
adversely affect such offering.
 
(e)           Notwithstanding anything to the contrary herein, except in the
case of (i) a transfer to the Company, (ii) a Public Sale permitted hereunder or
(iii) a transfer in connection with an Approved Sale (as defined in the
Shareholders’ Agreement) (clauses (i) through (iii), each, a “Permitted
Transfer”), prior to transferring any Registrable Securities to any Person not
already a party to this Agreement (including by operation of law), the
transferring Shareholder shall cause the prospective transferee to execute and
deliver to the Company a counterpart of this Agreement thereby agreeing to be
bound by the terms hereof.  Any transfer or attempted transfer of any
Registrable Securities in violation of any provision of this Agreement shall be
void ab initio, and the Company shall not record such transfer on its books or
treat any purported transferee of such securities as the owner of such
securities for any purpose.  Other than in the case of a Permitted Transfer,
whether or not any such transferee has executed a counterpart hereto, such
transferee shall be subject to the obligations of the transferor hereunder.  The
provisions of this Section 3(e) shall terminate upon a Sale of the Company (as
defined in the Shareholders’ Agreement).
 
(f)            Each certificate evidencing any Securities or Other Securities
held by a Shareholder and each certificate issued in exchange for or upon the
transfer of any such securities (unless such securities are permitted to be
transferred pursuant to this Agreement and, if such securities were Registrable
Securities, would no longer be Registrable Securities after such transfer) shall
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
___________________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE TRANSFER OF THE SHARES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO (I) RESTRICTIONS PURSUANT TO
ARTICLE FIVE OF THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF THE ISSUER
(THE “COMPANY”), (II) CONDITIONS SPECIFIED IN A SHAREHOLDERS’ AGREEMENT, DATED
AS OF MAY 17, 2012, AS AMENDED OR MODIFIED FROM TIME TO TIME, GOVERNING THE
COMPANY AND BY AND AMONG CERTAIN SHAREHOLDERS, AND (III) (II) CONDITIONS
SPECIFIED IN A REGISTRATION AGREEMENT, DATED AS OF MAY 17, 2012, AS AMENDED OR
MODIFIED FROM TIME TO TIME.  A COPY OF ANY OF SUCH AMENDED AND RESTATED ARTICLES
OF INCORPORATION, SHAREHOLDERS’ AGREEMENT OR REGISTRATION AGREEMENT SHALL BE
FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT
CHARGE.”
 
 
6

--------------------------------------------------------------------------------

 
 
The Company shall imprint such legend on certificates evidencing Securities and
Other Securities outstanding prior to the date hereof.  The legend set forth
above shall be removed from the certificates evidencing any securities which are
transferred pursuant to a Permitted Transfer.
 
4.             Registration Procedures.  Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof and pursuant thereto the Company will
as expeditiously as possible:
 
(a)           in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and (within sixty (60) days after
the end of the period within which requests for registration may be given to the
Company) file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and thereafter use its
reasonable best efforts to cause such registration statement to become effective
as soon as practicable thereafter (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the
Oaktree Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);
 
(b)           notify in writing each holder of Registrable Securities of the
effectiveness of each registration statement filed hereunder and prepare and
file with the Securities and Exchange Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of either (i) not less than six (6) months (subject to extension pursuant to
Section 7(b)) or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer or (ii) such shorter period
as will terminate when all of the securities covered by such registration
statement have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement (but in any event not before the expiration of any longer period
required under the Securities Act), and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement until such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;
 
(d)           use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller of Registrable Securities reasonably requests and do
any and all other acts and things which may be reasonably necessary or advisable
to enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 4(d), (ii)
subject itself to taxation in any such jurisdiction or (iii) consent to general
service of process in any such jurisdiction);
 
(e)           notify in writing each seller of such Registrable Securities (i)
promptly after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (ii) promptly after receipt thereof, of any
request by the Securities and Exchange Commission for the amendment or
supplementing of such registration statement or prospectus or for additional
information, and (iii) at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of any event as a result of
which, the prospectus included in such registration statement (x) contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made or (y) is otherwise not legally available to support sales of
Registrable Securities.
 
(f)           prepare and file promptly with the Securities and Exchange
Commission, and notify such holders of Registrable Securities prior to the
filing of, such amendments or supplements to such registration statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Securities Act, any event has occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
in case any of such holders of Registrable Securities or any underwriter for any
such holders is required to deliver a prospectus at a time when the prospectus
then in circulation is not in compliance with the Securities Act or the rules
and regulations promulgated thereunder, the Company shall use its best efforts
to prepare promptly upon request of any such holder or underwriter such
amendments or supplements to such registration statement and prospectus as may
be necessary in order for such prospectus to comply with the requirements of the
Securities Act and such rules and regulations;
 
(g)           cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed, or if no similar securities issued by the Company are then listed, on
one or more securities exchanges selected by the holders of a majority of the
Oaktree Registrable Securities;
 
 
8

--------------------------------------------------------------------------------

 
 
(h)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
 
(i)           enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the Oaktree Registrable Securities included in such
registration or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (including
through (i) participation in “road shows”, investor presentations and marketing
events and effecting a share split or a combination of shares and (ii) including
information in a registration statement, including by way of a prospectus
supplement or otherwise, which information is reasonably requested by any
underwriter or Oaktree for legal and/or marketing purposes);
 
(j)           make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such underwriter,
attorney, accountant, or agent in connection with such registration statement
and assist and, at the request of any participating underwriter, use reasonable
best efforts to cause such officers or directors to participate in presentations
to prospective purchasers;
 
(k)           take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
 
(l)           otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months beginning with the
first day of the Company’s first full calendar quarter after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(m)           use its reasonable best efforts to prevent the issuance of any
stop order suspending the effectiveness of a registration statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any securities included in such registration statement for
sale in any jurisdiction, and in the event of the issuance of any such stop
order or other such order, the Company shall advise such holders of Registrable
Securities of such stop order or other such order promptly after it shall
receive notice or obtain knowledge thereof and shall use its best efforts
promptly to obtain the withdrawal of such order;
 
 
9

--------------------------------------------------------------------------------

 
 
(n)           obtain one or more cold comfort letters, dated the effective date
of such registration statement (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement and addressed to the underwriters), from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the holders of a
majority of the Oaktree Registrable Securities included in such registration
reasonably request; and
 
(o)           provide a legal opinion of the Company’s outside counsel, dated
the effective date of such registration statement (or, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents (including a customary
“negative assurances letter”) relating thereto in customary form and covering
such matters of the type customarily covered by such opinions, which opinions
shall be addressed to the underwriters.  The Company may require each seller of
Registrable Securities as to which any registration is being effected to furnish
the Company such information regarding such seller and the distribution of such
securities as the Company may from time to time reasonably request in writing.
 
5.             Registration Expenses.
 
(a)           All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
travel expenses, filing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Company and of all independent certified public accountants, underwriters
including, if necessary, a “qualified independent underwriter” within the
meaning of the rules of the Financial Industry Regulatory Authority (in each
case, excluding discounts and commissions), and other Persons retained by the
Company or by the holders of Oaktree Registrable Securities or their Affiliates
on behalf of the Company (all such expenses being herein called “Registration
Expenses”), shall be borne as provided in this Agreement, except that the
Company shall, in any event, pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed, or if no similar securities issued by the Company are
then listed, on one or more securities exchanges selected by the holders of a
majority of the Oaktree Registrable Securities.  Each Person that sells
securities pursuant to a Demand Registration or Piggyback Registration hereunder
shall bear and pay all underwriting discounts and commissions applicable to the
securities sold for such Person’s account.
 
(b)           In connection with each Demand Registration and each Piggyback
Registration, the Company shall reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the Registrable Securities
included in such registration.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           To the extent Registration Expenses are not required to be paid by
the Company, each holder of securities included in any registration hereunder
shall pay those Registration Expenses allocable hereunder to the registration of
such holder’s securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of each seller’s
securities to be so registered.
 
6.             Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, its officers,
directors, partners, managers, agents, and employees and each Person who
controls such holder (within the meaning of the Securities Act) (each an
“Indemnitee” and, collectively, the “Indemnitees”) against any losses, claims,
damages, liabilities, joint or several, together with reasonable costs and
expenses (including reasonable attorneys’ fees), to which such Indemnitee may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, are based upon, are caused by or
result from (i) any untrue or alleged untrue statement of material fact
contained (A) in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or (B) in any
application or other document or communication (in this Section 6 collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such registration
statement under the “blue sky” or securities laws thereof, or (ii) any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse each such Indemnitee for any legal or any other expenses incurred by
him, her or it in connection with investigating or defending any such loss,
claim, damage, expense, liability, action or proceeding; provided, however, that
the Company shall not be liable in any such case to any such Person to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of, is based upon, is caused by or
results from an untrue statement or alleged untrue statement, or omission or
alleged omission, made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished to the Company by or on behalf of such Person expressly
for use therein.  In connection with an underwritten offering, the Company shall
indemnify the underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Indemnitees.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, shall indemnify and hold
harmless the other holders of Registrable Securities included in such
registration and the Company, and their respective directors, officers,
partners, managers, agents and employees and each other Person who controls the
Company or such other holders of Registrable Securities (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities, joint or
several, together with reasonable costs and expenses (including reasonable
attorney’s fees), to which such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, costs,
expenses or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, are based upon, are caused by or
result from (i) any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in each case, in reliance upon and in conformity
with written information prepared and furnished to the Company by or on behalf
of such holder expressly for use therein; provided, however, that the obligation
to indemnify will be several and not joint, as to each holder and will be
limited to the net amount of proceeds received by such holder from the sale of
Registrable Securities pursuant to such registration statement.
 
(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any such Person’s right to indemnification hereunder to the
extent such failure has not prejudiced the indemnifying party) and (ii) unless
in such indemnified party’s counsel’s opinion a conflict of interest between
such indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  The indemnifying party will
not be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed).  An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will pay the fees and expenses of
one (but not more than one) counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the opinion of any
indemnified party’s counsel a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which case the indemnifying party will pay the fees and expenses of
one additional counsel for such indemnified party.
 
(d)           The indemnifying party shall not, except with the approval of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each indemnified party of a release from all liability
in respect to such claim or litigation without any payment, obligation or other
consideration provided by such indemnified party.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           If the indemnification provided for in this Section 6 is
unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any losses, claims, damages or liabilities
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative faults referred to in clause (i) above but also the relative
benefit of the Company on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other in connection with the registration statement or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the sellers of Registrable Securities and any other
sellers participating in the registration statement on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) to the Company bear to the total net proceeds from the
offering (before deducting expenses) to the sellers of Registrable Securities
and any other sellers participating in the registration statement.  The relative
fault of the Company on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other shall be determined by reference to, among other things, whether the
untrue statement or alleged omission to state a material fact relates to
information supplied by the Company or by the sellers of Registrable Securities
or other sellers participating in the registration statement and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
The Company and the sellers of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata allocation (even if the sellers of Registrable Securities were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 6, no seller of
Registrable Securities shall be required to contribute any amount in excess of
the net proceeds received by such seller from the sale of Registrable Securities
covered by the registration statement filed pursuant hereto.  No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
(f)           The indemnification and contribution by any such party provided
for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract and will remain in full force and effect regardless of any
investigation made or omitted by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and will
survive the transfer of securities.
 
 
13

--------------------------------------------------------------------------------

 
 
7.             Participation in Underwritten Registrations.
 
(a)           No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such holder
has requested the Company to include in any registration) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; provided that no holder of Registrable Securities
included in any underwritten registration shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 6.
 
(b)           Each Person that is participating in any registration hereunder
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 4(e)(iii), such Person will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 4(f).  In the
event the Company shall give any such notice, the applicable time period
mentioned in Section 4(b) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 7 to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 4(f).
 
8.             Current Public Information.  At all times after the Company has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Securities
Exchange Act, the Company shall, except as otherwise agreed to in writing by the
holders of a majority of the Oaktree Registrable Securities, file all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act and the rules and regulations adopted by the Securities and Exchange
Commission thereunder, and will take such further action as any holder or
holders of Oaktree Registrable Securities may reasonably request, all to the
extent required to enable such holders to sell Registrable Securities pursuant
to Rule 144 or any similar rule or regulation hereafter adopted by the
Securities and Exchange Commission.
 
9.             Definitions.
 
“Agreement” has the meaning set forth in the preamble.
 
“application” has the meaning set forth in Section 6(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks located in New York City and the Marshall Islands are authorized or
obligated to close.
 
“Company” has the meaning set forth in Section 1(a).
 
“Demand Registrations” has the meaning set forth in Section 1(a).
 
“EPA” has the meaning set forth in the preamble.
 
“Equity Investment” has the meaning set forth in the preamble.
 
14

--------------------------------------------------------------------------------

 
 
“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405 of the Securities Act.
 
“Holdback Extension” has the meaning set forth in Section 3(a).
 
“Holdback Period” has the meaning set forth in Section 3(a).
 
“Indemnitee” and “Indemnitees” have the meanings set forth in Section 6(a).
 
“Long-Form Registrations” has the meaning set forth in Section 1(a).
 
“Oaktree” has the meaning set forth in the preamble.
 
“Oaktree Fund” means each of Oaktree Principal Fund V, L.P., Oaktree Principal
Fund V (Parallel), L.P., Oaktree FF Investment Fund, L.P. - Class A, and OCM
Asia Principal Opportunities Fund, L.P. each, a Cayman Islands exempted limited
partnership.
 
“Oaktree Registrable Securities” means (i) any common equity securities of the
Company from time to time held by Oaktree, and (ii) common equity securities of
the Company issued or issuable with respect to the securities referred to in
clause (i) above by way of dividend, distribution, split or combination of
securities, or any recapitalization, merger, consolidation or other
reorganization.  As to any particular Oaktree Registrable Securities, such
securities shall cease to be Oaktree Registrable Securities when they (a) have
been distributed to the public pursuant to an offering registered under the
Securities Act or sold to the public through a broker, dealer or market maker in
compliance with Rule 144 (or any similar rule then in force), (b) have been
purchased or otherwise acquired by any employee of the Company or its
Subsidiaries, (c) have been effectively registered under a registration
statement including a registration statement on Form S-8 (or any successor
form), or (d) have been repurchased by the Company or any Subsidiary.  For
purposes of this Agreement, a Person shall be deemed to be a holder of Oaktree
Registrable Securities, and the Oaktree Registrable Securities shall be deemed
to be in existence, whenever such Person has the right to acquire directly or
indirectly such Oaktree Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Oaktree Registrable Securities hereunder.
 
“Other Registrable Securities” means (i) any common equity securities of the
Company from time to time held by the Shareholders other than Oaktree, and (ii)
common equity securities of the Company issuable with respect to the securities
referred to in clause (i) above by way of dividend, distribution, split or
combination of securities, or any recapitalization, merger, consolidation or
other reorganization.  As to any particular Other Registrable Securities, such
securities shall cease to be Other Registrable Securities when they (a) have
been distributed to the public pursuant to a offering registered under the
Securities Act or sold to the public through a broker, dealer or market maker in
compliance with Rule 144 (or any similar rule then in force), (b) have been
purchased or otherwise acquired by Oaktree, (c) have been effectively registered
under a registration statement including a registration statement on Form S-8
(or any successor form), or (d) have been repurchased by the Company or any
Subsidiary.  Additionally, all Other Registrable Securities held by any Person
shall cease to be Other Registrable Securities when all such Other Registrable
Securities become eligible to be sold to the public through a broker, dealer, or
market maker pursuant to Rule 144 (or any similar provision then in force),
during a single 90-day period.  For purposes of this Agreement, a Person shall
be deemed to be a holder of Other Registrable Securities, and the Other
Registrable Securities shall be deemed to be in existence, whenever such Person
holds or has the right to acquire directly or indirectly such Other Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected, and such Person shall be entitled to exercise the rights of a holder
of Other Registrable Securities hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
“Other Securities” has the meaning set forth in Section 3(a).
 
“Other Shareholders” has the meaning set forth in the preamble.
 
“Permitted Transfer” has the meaning set forth in Section 3(e).
 
“Person” means an individual, a partnership, a joint venture, an association, a
joint stock company, a corporation, a limited liability company, a trust, an
unincorporated organization, an investment fund, any other business entity or a
governmental entity or any department, agency or political subdivision thereof.
 
“Piggyback Registration” has the meaning set forth in Section 2(a).
 
“Public Sale” means any sale of Registrable Securities (i) to the public
pursuant to an offering registered under the Securities Act or (ii) to the
public through a broker, dealer or market maker after an initial public offering
and sale of equity securities of the Company.
 
“Registrable Securities” means, collectively, the Oaktree Registrable Securities
and the Other Registrable Securities.
 
“Registration Expenses” has the meaning set forth in Section 5(a).
 
“Required Registration” has the meaning set forth in Section 1(c).
 
“Rule 144” means Rule 144 adopted by the Securities and Exchange Commission
under the Securities Act, as such rule may be amended from time to time.
 
“Securities” has the meaning set forth in Section 3(a).
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.
 
“Securities and Exchange Commission” means the United States Securities and
Exchange Commission and includes any governmental body or agency succeeding to
the functions thereof.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.
 
 
16

--------------------------------------------------------------------------------

 
 
“Shareholders” has the meaning set forth in the preamble.
 
“Shareholders’ Agreement” means the Shareholders’ Agreement, dated as of the
date hereof, by and among Oaktree, the Company, the Other Shareholders and the
other Persons party thereto from time to time, as amended from time to time in
accordance with its terms.
 
“Short-Form Registrations” has the meaning set forth in Section 1(a).
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner or a majority of the members of the governing body of such
limited liability company, partnership, association, or other business
entity.  For purposes hereof, references to a “Subsidiary” of any Person shall
be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.
 
10.           Miscellaneous.
 
(a)           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or received by certified mail,
return receipt requested, or sent by reputable overnight courier service
(charges prepaid) to the Company at the address set forth below and to any other
recipient at the address indicated on the Schedule of Shareholders attached
hereto or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending
party.  Notices will be deemed to have been given hereunder (i) when delivered
personally to the recipient, (ii) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (iii) upon
machine-generated acknowledgment of receipt after transmittal by facsimile if so
acknowledged to have been received before 5:00 p.m. on a business day at the
location of receipt and otherwise on the next following business day or (iv)
five (5) days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid.  The Company’s address is:
 
 
17

--------------------------------------------------------------------------------

 
 
General Maritime Corporation
299 Park Avenue
New York, New York 10171
Facsimile:  (212) 763-5603
Attention:          Jeffrey D. Pribor


with copies (which shall not constitute notice) to:
 
Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, California 90071
Facsimile:  (213) 830-6300
Attention:        B. James Ford
  Adam Pierce
 
and
 
Kirkland & Ellis LLP
333 South Hope Street
Los Angeles, California 90071
Facsimile:  (213) 680-8500
Attention:        Damon R. Fisher
 
and
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile:  (212) 715-8100
Attention:        Thomas E. Molner
 
(b)           No Inconsistent Agreements.  The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.  Except as provided in this Agreement, the Company shall not grant to
any Persons the right to request the Company to register any Securities or any
Other Securities without the prior written consent of the holders of a majority
of the Oaktree Registrable Securities.
 
(c)           Remedies.  Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           Amendments and Waivers.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment or waiver is approved in writing by the Company and
holders of a majority of the Oaktree Registrable Securities; provided that no
such amendment or modification that would materially and adversely affect the
rights, preferences or privileges of any class or group of Other Registrable
Securities in a manner disproportionate to the effect of such amendment or
modification on the rights, preferences or privileges of holders of Oaktree
Registrable Securities (without regard to any effect resulting from the
individual circumstances of any holder of such class or group of Other
Registrable Securities) shall be effective against any holder whose rights,
preferences or privileges are so affected thereby without the prior written
consent of the holders of a majority of each class or group of Other Registrable
Securities so affected.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement,
or condition.  Notwithstanding the foregoing, an amendment or modification of
this Agreement to add a party hereto and to grant such party registration rights
will be effective against the Company and all holders of Registrable Securities
if such modification, amendment or waiver is approved in writing by the Company
and the holders of a majority of the Oaktree Registrable Securities.  The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision in accordance
with its terms.
 
(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto (and the
Persons specifically identified in Section 6) and their respective successors
and assigns.  In addition, and whether or not any express assignment shall have
been made, the provisions of this Agreement which are for the benefit of the
holders of Registrable Securities (or any portion thereof) as such shall be for
the benefit of and enforceable by any subsequent holder of any Registrable
Securities (or of such portion thereof); provided, that such subsequent holder
of Registrable Securities shall be required to execute a joinder to this
Agreement agreeing to be bound by its terms.
 
(f)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
(g)           Entire Agreement.  Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
 
 
19

--------------------------------------------------------------------------------

 
 
(h)           Counterparts; Facsimile Signature.  This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, each of which shall be deemed an original
and all of which taken together will constitute one and the same
Agreement.  This Agreement may be executed by facsimile signature.
 
(i)           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
 
(j)           Governing Law.  All matters concerning the relative rights of the
Company and the Shareholders and the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
 
(k)           Mutual Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE LAWS
TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE
PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH OR RELATED OR INCIDENTAL TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
(l)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company’s chief-executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.
 
*  *  *  *  *
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
COMPANY:
     
GENERAL MARITIME CORPORATION
     
By: 
 /s/ Jeffrey D. Pribor
     
Name: Jeffrey D. Pribor
     
Title: Executive Vice President and Chief Financial Officer

 
 
Signature Pages - Registration Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

  SHAREHOLDERS:             OCM MARINE INVESTMENTS CTB, LTD.           By: 
Oaktree Capital Management, L.P.
    Its:
Director
            By:
/s/ Adam C. Pierce
    Name: Adam C. Pierce     Title: Senior Vice President             By:
/s/ B. James Ford
    Name: B. James Ford     Title: Managing Director             OCM MARINE
HOLDINGS TP, L.P.           By:
OCM Marine GP CTB, Ltd.
    Its:
General Partner
            By:
Oaktree Capital Management, L.P.
    Its:
Director
            By:
/s/ Adam C. Pierce
    Name: Adam C. Pierce     Title: Senior Vice President             By: 
 /s/ B. James Ford
    Name: B. James Ford     Title: Managing Director  

 
 
Signature Pages - Registration Agreement
 
 

--------------------------------------------------------------------------------